                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DMSION


CAPE FEAR PUBLIC UTILITY AUTHORITY,                  )
                                                     )
                                 Plaintiff,          )
                                                     )
                       v.                            )       No. 7:17-CV-19S-D
                                                     )
THE CHEMOURS COMPANY FC, LLC, et al.,                )
                                                     )
                                 Defendants.         )

BRUNSWICK COUNTY,                                    )
                                                     )
                                 Plaintlft:          )
                                                     )
                       v.                            )       No. 7:17-CV-209-D
                                     )
E.I. DU PONT DE NEMOURS AND COMPANY, )
et~                                                  )
                                                     )
                                 Defendants.         )


                                              ORDER

       On January 31, 2018, the Cape Fear Public Utility Authority ("CFPUA") and Brunswick

County (the "County''; collectively ''plaintiffs") filed a Master Complaint ofPublic Water Suppliers

againstDowDuPont, Inc. ("DowDuPont"), 1 E.I. du Pont de Nemours and Company (''DuPont''), The

Chem.ours Company, and The Chem.ours Company FC, LLC ("Chem.ours"; collectively

"defendants") alleging that defendants discharged toxic chemicals, including perfluoro-2-



       1
         On March 1, 2018, the County voluntarily dismissed without prejudice DowDuPont as a
defendant. See Brunswick Ccy. v. E.I. du Pont de Nemours & Co., No. 7: 17-CV-209-D [D.E. 45-47]
(E.D.N.C. Mar. 1, 2018). On March 2, 2018, CFPUA voluntarily dismissed without prejudice
DowDuPont as a defendant. See Cape Fear Pub. Util. Auth. v. Chem.ours Co. FC, No. 7: 17-CV-195-
D [D.E. 35] (Mar. 2, 2018).


           Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 1 of 21
propoxypropanoic acid ("GenX"), from the Fayetteville Works facility into the Cape Fear River and

surrounding air, soil, and groundwater. See Master Compl., Brunswick cty., No. 7:17-CV-209-D

[D.E. 35] (E.D.N.C. Jan. 31, 2018). On the same date, plaintiffs and other entities :filed Notices to

Conform as supplements to the Master Complaint. See Notices to Conform, Brunswick cty., No.

7:17-CV-209-D [D.E. 36-39] (E.D.N.C. Jan. 31, 2018); Notice to Conform, Cape Fear Pub. Util.
                                                 \
Auth., No. 7:17-CV-195-D [D.E. 29] (E.D.N.C. Jan. 31, 2018).2 On March 2, 2018, defendants

moved to dismiss the master complaint, to alternatively stay the proceedings, and to dismiss

plaintiffs' notices to conform [D.E. 49] and :filed a memorandum in support [D.E. 50].3 On April

13, 2018, plaintiffs responded in opposition [D.E. 61 ]. On April 27, 2018, defendants replied [D.E.

,65]. On March 26, 2019, the court granted in part and denied in part defendants' motion to dismiss

the master complaint, denied defendants' motion to stay, and granted defendants' motion to strike

the notices to conform [D.E. 85]. The court enters this order to explain that decision.

                                                     I.

                                                 A.

       This case concerns perfluoroalkyl substances ("PFASs"). See Master Compl. [D.E. 35] ff

1-5, 68-89. PFASs are a class of man-made chemical compounds that contain carbon chains that

are fully saturated with fluorine (i.e., carbon-fluorine bonds replace all carbon-hydrogen bonds). See

id. ,r 69. PFASs are classified and named based on the length of the carbon chain in the molecule.

See id.; cf. id. ff 73-85. PFASs do not naturally occur in the environment and degrade slowly under



       2
        Brunswick County, CFPUA, the Town of Wrightsville Beach, and the Lower Cape Fear
Water & Sewer Authority filed Notices to Conform.
       3
        Unless otherwise noted, citations to the docket will reflect the docket numbers from
Brunswick Cty., No. 7: 17-CV-209-D.

                                                     2

           Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 2 of 21
environmental conditions. See id. ff 69-70. Plaintiffs also allege that PFASs ,are generally

understudied and that their toxicological properties are not well understood. See id. ,r 71. Within

the general class of PFASs, plaintiffs identify three subgroups: (1) perfluorocarboxylic acids

("PFCAs"), compounds contajning a carboxylic acid functional group; (2) perfluorosulfonic acids

("PFSAs"), compounds containing a sulfonic acid functional group; and (3) perfluoroalkyl ether

carboxylic acids ("PFECAs"), compounds containing both a carboxylic acid and an ether functional

group. See id. ,r 68 & n.40. PFASs have been manufactured for use in various commercial products.

See id. ff 2, 69.

        Plaintiffs distinguish between "long-chain PFASs" and "short-chain PFASs," although they

allege that exposure to any PFAS causes cumulative harm. ~ee id. ff 72~9. As for long-chain

PFASs, plaintiffs identify two relevant compounds: aPFCA called perfluorooctanoic acid ("PFOA"

or "C8") and a PFSA called perfluorooctanesulfonic acid ("PFOS"). See id. ,r 73. Both compounds

contain eight carbon chains. The effects of exposure to long-chain PFASs have been better studied

than short-chain PFASs. See id. Plaintiffs allege that ''the growing body of epidemiological

evidence" supports the association between "specific long-chain PFASs and adverse outcomes,

including associations with testicular and kidney cancers, liver malfunction, hypothyroidism, high

cholesterol, ulcerative colitis, lower birth weight and size, obesity, decreased immune response to

vaccines, and reduced hormone levels and delayed puberty." Id. ,r 74. Plaintiffs also allege that, in

2009, the Environmental Protection Agency ("EPA") addressed C8 and PFOS in particular, and the

EPA established a combined health advisory concen1ration for the two chemicals of 70 parts per

trillion (''ppt'') in drinking water. See id. ff 76-78.

       As the EPA began to address long-chainPFASs, industry shifted to using short-chainPFASs.

See id. ,r 79. As for short-chain PFASs, plaintiffs identify three relevant compounds: a PFECA

                                                   3

          Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 3 of 21
called GenX, Nafi.on Byproduct 1, and Nafi.on Byproduct 2. See id.4 Plaintiffs allege that ''DuPont

has been studying the health effects of ... GenX since [at] least 1963" and that "evidence exists to

support the toxicity ofPFECAs in humans and anjmals." Id. ff 81-82. Specifically, plaintiffs allege

that anjmal midies have shown GenX to be "a significantly toxic PFAS" that "may in fact be as toxic

or more toxic to humans than [C8]." Id.     ,r 86 (emphasis omitted); see id. ff 83-85.     Plaintiffs

concede, however, that human studies have not yet been performed. See id. ,r 86. In July 2017, the

North Carolina Health and Human Services Department established a preUmjnary health goal for

GenX in drinking water of 140 ppt. See id. ,r 88. However, plaintiffs allege that North Carolina

erroneously set the preUmjnary goal because the goal depended on allegedly misleading publications

that DuPont funded and that the true safe level of GenX in drinking water is lower. See id.

                                                 B.
       Plaintiffs are ''public water suppliers and/or governmental entities as set forth in the Notice

to Conform separately filed by each Plaintiff." Id. ,r 9.5 The Fayetteville Works facility is located

approximately fifteen miles southeast ofFayetteville, and the Cape Fear River runs to the east ofthe

facility. See id. ,r 32. The groundwater under the facility discharges into the Cape Fear River. See

id. ,r 38. DuPont constructed the Fayetteville Works facility in the 1970s. See id. ,r 33. Currently,



       4
           Plaintiffs have not identified the chemical compounds that they have labeled "Nafi.on
Byproduct l" and ''Nafi.on Byproduct 2." See Master Compl. [D.E. 35] ff 65, 68. Plaintiffs allege
that the two compounds are ''two byproducts of the Nafi.on perfluorosulfonic acid ... membrane
manufacturing process." Id. ,r 68. Plaintiffs allege that the compounds are perfluoroalkyl ether
sulfonic acids ("PFESAs"). See id. ff 65, 68.
       5
         Plaintiffs supplemented-the Master Complaint by filing Notices to Conform. Each Notice
to Conform contains statements concerning the plaintiffs' identities and the harms that they each
individually suffered. On March 26, 2019, the court granted defendants' motion to strike plaintiffs'
Notices to Conform [D.E. 85]. Plaintiffs' Notices to Conform violate the Federal Rules of Civil
Procedure. See Fed. R. Civ. P. 4{h), 7.

                                                 4

           Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 4 of 21
Chem.ours owns the facility and leases manufacturing space to DuPont. See id. ff S, 34.

       DuPont manufactures some commercial products using PFASs. See,~ id., 16. For

example, DuPont manufactured Teflon nonstick cookware using C8. See id. Plaintiffs allege that,

from 19S1 until 2002, DuPont purchased C8 from the 3M Company ("3M''). See id. By May 2002,

after years of civil lawsuits and BPA investigation into the environmental and health effects of C8,

3M stopped manufacturing C8. See id. ff 19--21. In October 2002, DuPont began manufacturing

C8 at the Fayetteville Works facility for use in manufacturing various products. See id. ff 21-22.

In December 200S, the EPA "uncovered evidence that DuPont concealed the environmental and

health effects of C8" and "announced the 'Largest Environmental Administrative Penalty in Agency

History."' Id., 22. DuPont also agreed to prevent C8 from further entering the environment and

to eHminate its use altogether by 201S. See id., 23.

       By 2009, plaintiffs allege that "DuPont negotiated with [the EPA] to manufacture GenX at

DuPont's Fayetteville Works facility in North Carolina" and that the EPA "determined that the

chemical could be commercialized if there were no releases to water." Id. , 24 (quotation and

emphasis omitted); see id., 3. By April 28, 2013, DuPont reported that it had ceased intentionally

producing C8 at the Fayetteville Works facility and instead was producing GenX for use in

manufacturing Teflon products. See id. , 26. 1

       In July 201S, DuPont spun off its chemical division into Chem.ours, a newly-created and

publicly-traded company. See, e.g., id. ff 4--S, 27-28. As part of the transaction, Chem.ours took

ownership of the Fayetteville Works facility and leased manufacturing space in the facility to

DuPont. See id. ff S, 30, 34. Plaintiffs allege that defendants presently operate three pertluorinated

chemical manufacturing areas within the facility. See id. , 3S. Defendants operate under a National

Pollutant Discharge F,Hmination System permit (''NPDES permit"), which North Carolina issued to

                                                  s
          Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 5 of 21
defendants. See id. ft 52-53. Defendants' NPDES permit does "not authorize any discharges of

GenX or other PFECAs or other [PFASs]." Id. 153. Plaintiffs allege that defendants represented

that defendants were not discharging PFASs into the Cape Fear River. See, ~ id. 1 56.

        Between June 14, 2013, and December 2, 2013, Dr. DetlefKnappe ("Knappe"), a professor

at North Carolina State University, collected daily water samples from the Cape Fear River upstream

and downstream of the Fayetteville Works facility. See id. 159. In November 2016, Dr. Knappe

published the results of the study. See id Dr. Knappe detected GenX in the water downstream of

the Fayetteville Works facility with an average concentration of 631 ppt and a maximum

concentration ofapproximately 4,500 ppt. See id. In addition, Dr. Knappe detected at least six other

PFECAs in the water samples. See id. Dr. Knappe repeated the tests in August 2014 and found

similar levels of GenX. See id. 1 60. All told, Dr. Knappe detected at least seventeen different

PFASs in the Cape Fear River and in groundwater surrounding the Fayetteville Works facility. See

id 168 &n.40. )

       Dr. Knappe's study raised awareness of defendants' practices at the Fayetteville Works

facility. Plaintiffs allege that, on June 15, 2017, Chemours admitted to state and local regulators that

it had been discharging GenX into the Cape Fear River since 1980 as a byproduct of another

manufacturing process. See id. 162. Plaintiffs also allege that, in July 2017, Chemours admitted

that it had detected additional PFASs besides GenX and C8 at the Fayetteville Works facility. See

id. 1 73. In August 2017, state regulators requested that water samples be taken from the

groundwater near the Fayetteville Works facility. See id 1 ~- Thirteen of the fourteen samples

contained GenX at concentrations exceeding the practical quantitation limit (''PQL'') of 10 ppt, and

groundwater monitoring wells at Fayetteville Works showed "GenX at concentrations from 519 to

61,300 ppt." Id. In an outfall where defendants discharged wastewater into the Cape Fear

                                                   6

          Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 6 of 21
River-wastewater that defendants represented did not contain PFASs-the EPA detected Nafion

Byproduct 1 at concentrations as high as 15,800 ppt and Nafion Byproduct 2 at concentrations as

high as 73,900 ppt. See id. ,r 65. In sum, plaintiffs allege that defendants have knowingly discharged

PFASs into the Cape Fear River and the soil, air, and groundwater surrounding the Fayetteville

Works facility since at least 1980. See,~ id. ,r,r 40, 45.

       Plaintiffs allege thatPFASs have been detected in the Northwest Water Treatment Plant. See

id. ,r,r 94-95. In 2017, plaintiffs allege that GenX was found in treated water at the Northwest Water

Treatment Plant in concentrations ranging from 695 to 91 Q ppt. See id.       ,r 94.   In addition, the

University ofNorth Carolina at Wilmington has tested water samples from the CFPUA weekly, and

the tests have confirmed ''the presence of CS, GenX, and other per:tluorinated chemicals in both raw

and treated water at [CFPUA's] Sweeney Water Treatment Plant." Id. ,r 95. Plaintiffs allege that

they have suffered damages as a result of defendants' alleged discharge of chemicals, including

"contamjnation of their property and/or public water supply." Id. ,r 98. Moreover, plaintiffs allege

that any voluntary reduction by defendants has not meaningfully addressed the discharge of PFASs

from the Fayetteville Works facility. See ,r,r 96-97.

       On January 31, 2018, plaintiffs filed a Master Complaint against defendants alleging ten

causes of action: public nuisance, private nuisance, trespass to real property, trespass to chattels,

negligence per~ negligence, failure to warn, negligent manufacture, riparian.rights/injunctive relief,

and punitive damages. See Master Compl. [D.E. 35]        ,r,r 99-147.   Plaintiffs seek compensatory

damages, punitive damages, and injunctive relief. See id at 36.

                                                 II.

       A motion to dismiss under Rule 12(b)(6) tests the complaint's legal and factual sufficiency.

SeeAshcroftv. Iqbal, 556 U.S. 662, 677-80 (2009); Bell Atl. Con,. v. Twombly, 550 U.S. 544, 554-

                                                  7

          Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 7 of 21
63 (2007); Coleman v. Md. Court of Ap_peals, 626 F.3d 187, 190 (4th Cir. 2010), aff'd, 566 U.S. 30

(2012); Nemet Chevrolet Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250,255 (4th Cir. 2009);

Giarratano v. Johnsoll, 521 F.3d 298,302 (4th Cir. 2008). To withstand a Rule 12(b)(6) motio~ a

pleading "must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face." Iqbal, 556 U.S. at 678 (quotation omitted); see Twombly, 550 U.S. at 570;

Giarratano, 521 F.3d at 302. In considering the motio~ the court must construe the facts and

reasonable inferences ''in the lightmostfavorabletothe [nonm.ovingparty]." Masseyv. Ojaniit, 759

F.3d 343,352 (4th Cir. 2014); see Clatterbuckv. City of Charlottesville, 708 F.3d 549,557 (4th Cir.

2013), abrogated on other grounds by Reed v. Town of Gilbert, 135 S. Ct. 2218 (2015). A court

need not accept as true a complaint's legal conclusions, ''unwarranted inferences, unreasonable

conclusions, or arguments." Giarratano, 521 F.3d at 302 (quotation omitted); see Iqbal, 556 U.S.

at 678-79. Rather, a plaintiff's allegations must ''nudge[] [his] claims," Twombly, 550 U.S. at 570,

beyond the realm of"mere possibility'' into ''plausibility." Iqbal, 556 U.S. at 678-79.

       The motion to dismiss requires the court to consider the plaintiffs' state-law claims, and the

parties agree that North Carolina law applies. Accordingly, this court must predict how the Supreme

Court of North Carolina would rule on any disputed state-law issues. See Twin City Fire Ins. Co.

v. Ben Arnold-Sunbelt Beverage Co. of S.C., 433 F.3d 365, 369 (4th Cir. 2005). In doing so, the

court must look first to opinions of the Supreme Court of North Carolina See Stahle v. CTS Con,.,

817F.3d96, 100 (4th Cir. 2016). Ifthere are no governing opinions from that court, this court may

consider the opinions of North Carolina Court of Appeals, treatises, and ''the practices of other

states." Twin City Fire Ins. Co., 433 F.3d at 369 (quotation omitted).6 In predicting h9w the highest


       6
        North Carolina does not have a mechanism to certify questions of state law to its Supreme
Court. See Town ofNags Head v. Toloczko, 728 F.3d 391, 397-98 (4th Cir. 2013).

                                                  8

           Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 8 of 21
court of a state would address an issue, this court "should not create or expand a [s]tate's public

policy." Time Warner Entm.'t-Advance/Newhouse P'ship v. Carteret-Craven Elec. Membership

Con,., S06 F.3d 304, 314 (4th Cir. 2007) (alteration and quotation omitted); see Wade v. Danek

Med., Inc., 182 F.3d 281, 286 (4th Cir. 1999). Moreover, in predicting how the highest court of a

state would address an issue that it has not yet resolved, this court must ''follow the decision of an

intermediate state appellate court unless there [are] persuasive data that the highest court would

decide differently." Toloczko, 728 F.3d at 398 (quotation omitted).

                                                 m.
                                                 A.

       In count one, plaintiffs allege that defendants' "operation of the Fayetteville Works facility,

and their discharges, emissions, and releases of [PFASs] ... create a public nuisance." Master

Compl. [D.E. 3S] ,r 100. Defendants argue that the court should dismiss this claim because plaintiffs

have failed to allege either an unreasonable interference or ''unusual or special damage." See [D.E.

SO] 21-22.

       "A public nuisance exists wherever acts or conditions are subversive of public order,

decency, or morals, or constitute an obstruction of public rights." State v. Everhardt, 203 N.C. 610,

617, 166 S.E. 738, 741-42 (1932) (quotation omitted); Twitty v. State, 8S N.C. App. 42, 49, 3S4

S.E.2d 296, 301 (1987). "A public nuisance affects the local community generally and its

maintemmce constitutes an offense against the State." Twitty, 8S N.C. App. at 49, 3S4 S.E.2d at

301. "Whatever tends to endanger life, or generate disease, and affect the health of the community

... is generally, at common law, a public nuisance." Everhardt, 203 N.C. at 618, 166 S.E. at 742.

       Uruier North Carolina law, a private plaintiff must have standing to bring a claim for public

nuisance. See Neuse River Found., Inc. v. Smithfield Foods. Inc., 15S N.C. App. 110, 114, S74

                                                  9

          Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 9 of 21
 S.E.2d 48, 52 (2002). Unlike standing under Article ill, standing under North Carolina law refers

 "generally to a party's right to have a court decide the merits of a dispute." Id., 574 S.E.2d at 52

 (collecting cases); see, e.g., Stanley v. De_p't of Conservation & Dev., 284 N.C. 15, 28, 199 S.E.2d

 641, 650 (1973). A private party has standing to bring a public nuisance claim "as long as the party

 has suffered an injury that cannot be considered merged in the general public right." Neuse River

\ Found., Inc., 155N.C. App. at 115,574 S.E.2dat52; seeBarrierv. Troutman, 231 N.C. 47, 49, 55

 S.E.2d 923, 925 (1949) ("[N]o action lies in favor of an individual in the absence of a showing of

 unusual and special damage, differing from that suffered by the general public."); Hampton v. N.C.

 Pulp Co., 223 N.C. 535, 543-44, 27 S.E.2d 538, 544 (1943); cf. Rhodes v. E.I. du Pont de Nemours

 & Co., 636 F.3d 88, 97 (4th Cir. 2011) (applying West Virginia law and holding that there is no

 West Virginia statutory or common law authority suggesting a class· actiQn exception to the special-

 injury rule).

         To state a public nuisance claim as private parties, plaintiffs must allege "(1) injury to a

 protected interest that cannot be considered merged in the general public right; (2) causation; and

 (3) proper, or individualized, forms of relief." Neuse River Found.. Inc., 155 N.C. App. at 116,574

 S.E.2d at 53. Plaintiffs have not plausibly alleged "special and unique damage" caused by

 defendants' alleged interference with plaintiffs' property. See Barrier, 231 N.C. at 50, 55 S.E.2d at

 925 (collecting cases); Hampton, 223 N.C. at 544-48, 27 S.E.2d at 544-47 (discussing injury to

 fishing business); Neuse River Found.. Inc., 155 N.C. App. at 116, 574 S:E.2d at 53. Accordingly,

 the court grants defendants' motion to dismiss count one.

                                                  B.
         In count two, plaintiffs allege that defendants' discharge of chemicals from the Fayetteville

 Works facility constitutes a private nuisance [D.E. 35] ff 110-14. Under North Carolina law,

                                                  10

            Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 10 of 21
plaintiffs seeking to recover for a private nuisance must show a substantial and unreasonable

interference with the use and enjoyment of their property. See Kent v. Humphries. 303 N.C. 675,

677,281 S.E.2d43,45(198l);Morganv.HighPennOilCo.,238N.C.185, 193-94, 77S.E.2d682,

689 (1953); Barrier, 231 N.C. at 49--50, 55 S.E.2d at 925; BSK Enters., Inc. v. Beroth Oil Co., 246

N.C. App. 1, 24-25, 783 S.E.2d 236, 252 (2016); The Shadow (hp., LLC v. Heather Hills Home

Owners Ass'n. 156 N.C. App. 197,200, 579 S.E.2d 285, 287 (2003); Jordan v. Foust Oil Co., 116

N.C.App.155, 167,447S.E.2d491,498 (1994); Grantv.E.I. duPontdeNemours&Co.,No.4:91-

CV-55-H, 1995 WL 18239435, at *5 (E.D.N.C. July 14. 1995) (unpublished). An interference is

substantial when it results in significant annoyance, some material physical discomf'?rt, or injury to

plaintiffs' health or property. See Watts v. Pama Mfg. Co., 256 N.C. 611, 617, 124 S.E.2d 809,

813-14(1962); Pakev. Morris.~30N.C.424,426. 53 S.E.2d300, 301 (1949): Duffyv. E.H. &J.A.

Meadows Co., 131 N.C. 31, 34, 42 S.E. 460,461 (1902); The Shadow (hp., LLC, 156 N.C. App.

at 200, 579 S.E.2d at 287. Reasonableness is judged by an objective standard and balances the

relative benefit to defendants and harm to plaintiffs. See Pendergrast v. Aileen, 293 N.C. 201,217,

236 S.E.2d 787, 797 (1977) (listing factors); Watts, 256 N.C. at 618, 124 S.E.2d at 814 (same);

Rainey v. St. Lawrence Homes, Inc., 174 N.C. App. 611, 613-14. 621 S.E.2d 217. 220 (2005).

       Plaintiffs have plausibly alleged that defendants have interfered with plaintiffs' use and

enjoyment of their property by allegedly discharging PFASs and other chemicals. Plaintiffs have

plausibly alleged that the interference was both substantial and objectively unreasonable, even

though a maximum contaminant level ("MCL") has not been established for GenX or other PFASs.

But cf. New Mexico v. Gen. Blee. Co.• 335 F. Supp. 2d 1185, 1212 (D.N.M. 2004) (''Under New

Mexico law. water need not be pristine to be drinkable. and use for drinking water purposes depends

upon whether applicable water quality standards are met, not whether the water yet remains in its

                                                 11

          Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 11 of 21
primordial state, untouched by any ofthe chemical remnants ofthe modem age."). Accordingly, the

court denies defendants' motion to dismiss count two.

                                                 C.
       In count three, plaintiffs allege that defendants' alleged discharge of chemicals from the

Fayetteville Works facility constitutes a trespass to real property [D.E. 35] ft 115-18. 'Defendants

argue that plaintiffs have not shown damages [D.E. SO] 22-23. Defendants also argue that plaintiffs

have maintained publicly that the chemicals in the water are safe_ to consume. See id.

       Under North Carolina law, trespass is "a wrongful invasion of the possession of another."

Singleton v. Haywood Elec. Membership Com., 357 N.C. 623, 627, 588 S.E.2d 871, 874, (2003);

State ex rel. Bmton v. Flyin,g 'W' Enters., Inc., 273 N.C. 399,415, 160 S.E.2d 482,493 (1968); see

Shq,ard v. Bonita Vista Props., L.P., 191 N.C. App. 614,631,664 S.E.2d 388,399 (2008), aff'd,

363 N.C. 252, 675 S.E.2d 332 (2009) (per curiam); Elec. World, Inc. v. Barefoot, 153 N.C. App.

387, 393, 570 S.E.2d 225, 230 (2002); cf. Matthews v. Forrem, 235 N.C. 281, 283, 69 S.E.2d 553,

SSS (1952) ("The essence ofa trespass to [real property] is the disturbance ofpossession."). A claim

of trespass to real property requires "(l) possession of the property by plaintiff when the alleged

trespass was committed; (2) an unauthorized entry by defendant; and (3) damage to plaintiff."

Singleton, 357 N.C. at 627, 588 S.E.2d at 874; Fordham v. Eason, 351 N.C. 151, 153, 521 S.E.2d

701, 703 (1999) (quotation omitted); see,~ Elec. World, Inc., 153 N.C. App. at 393, 570 S.E.2d

at 230; Jordan, 116 N.C. App. at 166, 447 S.E.2d at 498. Because "every unauthorized entry on land

in the peaceable possession of another constitutes a trespass, without regard to the degree of force

used and irrespective of whether actual damage is done," a complaint "states a cause of action for

the recovery ofnominal damages for a properly pleaded trespass to [real property] even ifit contains

no allegations setting forth the character and amount of damages." Matthews, 235 N.C. at 283, 69

                                                12

          Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 12 of 21
S.E.2d at 555; see Keziah v. Seaboard Air Line R.R., 272 N.C. 299, 311, 158 S.E.2d 539, 548

(1968); Hutton & Bourbonnais v. Cook, 173 N.C. 496, 499, 92 S.E. 355, 356 (1917); Hawkins v.

Hawkins, 101 N.C. App. 529,533,400 S.E.2d472, 475 (1991) (noting that trespass to real property

is among the torts that "do not include actual damage as an essential element''), aff'd, 331 N.C. 743,

417 S.E.2d 447 (1992).

        Plaintiffs have plausibly alleged a claim of trespass to real property. First, plaintiffs have

plausibly alleged that they were in possession of real property. Second, plaintiffs have plausibly

alleged that defendants, by knowingly discharging chemicals including PFASs, have intentionally

and unauthorizedly entered their property. See BSK Enters., Inc., 246 N.C. App. at 24-26, 783

S.E.2d at 252-53; Jorm 116 N.C. App. at 166--67, 447 S.E.2d at 498; Rudd v. Electrolux Cor,p.,

982 F. Supp. 355, 370 (M.D.N.C. 1997). Finally, plaintiffs have at least plausibly alleged nominal

damages. Accordingly, the court denies defendants' motion to dismiss count three.

                                                   D.
       In count four, plaintiffs allege that defendants' alleged discharge of chemicals from the

Fayetteville Works facility interferes with plaintiffs' ''possession and use of their water and water

systems," constituting a trespass to chattels [D.E. 35] ,Mr 119--22. Defendants argue that the plaintiffs

have merely made conclusocy allegations and otherwise do not plead the required elements of

trespass to chattels [D.E. 50] 23-24.

       Under North Carolina law, a claim of trespass to chattels requires that the plaintiff show (1)

actual or constructive possession of the personal property or chattel at the time of the trespass and

(2) an unlawful, unauthorized interference or dispossession of the property by the defendant. See

Fordham, 351 N.C. at 155, 521 S.E.2d at 704; Steele v. Bowden, 238 N.C. App. 566, 575, 768

S.E.2d47,55(2014);Kirschbaumv.McLaurinParkingCo.,188N.C.App.782,786-87,656S.E.2d

                                                   13

           Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 13 of 21
683, 686 (2008). A fixture is property that, ''though originally a movable chattel," is ''regarded as

a part of the land." Little ex rel. Davis v. Nat'l Servs. Indus., Inc., 79 N.C. App. 688, 692, 340

S.E.2d 510, 513 (1986) (quotation omitted). "As a general rule, whatever is attached to the land is

understood to be a part of the realty." Lee-Moore Oil Co. v. Cleary. 295 N.C. 417,419, 245 S.E.2d

720, 722(1978)(quotationomitted); see Wilson v. McLeod Oil Co., 327N.C. 491, SIS, 398 S.E.2d

586, 598 (1990). "The test for determining whether a chattel which has been annexed to land has

become real property or remains personal property is the intention with which the annexation was

made." Hughesv. Young. llSN.C. App. 325,328,444 S.E.2d248,2S0 (1994); see Brown v. N.C.

Joint Stock Land Bank of Durham, 213 N.C. 594, 598, 197 S.E. 140, 142 (1938).

       Plaintiffs have identified as chattels water and water systems. Water systems are properly

characterizedasrealproperty,notpersonalproperty. SeeLyonv. Ward,28N.C.App.446,448,221

S.E.2d 727, 728 (1976); cf. Baker Constr. Co. v. Cicy ofBurlingto:q, 200 N.C. App. 435,683 S.E.2d

790, 2009 WL 3350747, at •s, 7 (Oct. 20, 2009) (unpublished table decision). As for characterizing

water as a chattel, the court cannot expand North Carolina public policy to encompass such a claim.

Cf. Time Warner, 506 F.3d at 314. Therefore, plaintiffs have not plausibly alleged that defendants

have interfered with any chattels in plaintiffs' possession. Accordingly, the court grants defendants'

motion to dismiss count four.

                                                 E.
       In count five, plaintiffs contend that defendants' conduct is negligent per se [D.E. 35] ff

123-27; see id. ff 90-93. Plaintiffs contend that defendants' conduct violates defendants' NPDES

permit and North Carolina's water quality standards. See id. ff 90-93.

       ''Negligence is the failure to exercise proper care in the performance of a legal duty which

the defendant owed the plaintiff under the circumstances surrounding them." Dunning v. Forsyth

                                                 14

          Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 14 of 21
Warehouse Co., 272 N.C. 723, 725, 158 S.E.2d 893, 895 (1968); Moore v. Moore, 268 N.C. 110,

112,150 S.E.2d 75, 77 (1966); Coulterv. CatawbaC1y. Bd. ofEduc., 189N.C. App.183, 185,657

S.E.2d 428, 430 (2008). To establish actionable negligence, a plaintiff must show "(1) defendant

failed to exercise due care in the performance of some legal duty owed to plaintiff under the

circumstances; and (2) the negligent breach of such duty was the proximate cause of the injury."

Whisnantv. Carolina Farm Credit, 204 N.C. App. 84, 93-94, 693 S.E.2d 149, 156 (2010); see Ward

v. Carm.o~ 368 N.C. 35, 37, 770 S.E.2d 70, 72 (2015); Bridges v. Parrish, 366N.C. 539,541, 742

S.E.2d 794, 796 (2013).

        A statute or regulation may provide the required standard of care for individuals such that

violation of the statute or regulation is negligent per se (i.e., conclusively establishes both duty and

breach of duty in a plaintiff's prima facie case). See, ~ Hart v. Ivey, 332 N.C. 299, 303, 420

S.E.2d 174, 177 (1992); Estate ofCoppick ex rel. Cowick v. Hobbs Marina Props., LLC, 240 N.C.

App. 324, 328, 772 S.E.2d 1, 5-6 (2015). To prevail on a claim ofnegligence m ~ a plaintiffmust

show:

        (1) a duty created by a statute or ordinance; (2) that the statute or ordinance was
        enacted to protect a class of persons which includes the plaintiff; (3) a breach of the
        statutory duty; (4) that the injury sustained was suffered by an interest which the
        statute protected; (5) that the injury was ofthe nature contemplated in the statute; and
        (6) that the violation of the statute proximately caused the injury.

Rudd, 982 F. Supp. at 365; see Baldwin v. GTE S., Inc., 335 N.C. 544, 546-47, 439 S.E.2d 108,

109-10 (1994); Hardin v. YorkMem'l Park, 221 N.C. App. 317,326, 730 S.E.2d 768, 776 (2012).

        As for plaintiffs' claim based on an alleged violation of defendants' NPDES permit, even

assuming that North Carolina courts recognize a right to sue in negligence based on a violation of

aNPDES permit, seeBiddixv. HenredonFurnitureindus.Inc., 76N.C.App. 30,40-41, 331 S.E.2d

717, 724 (1985); Brinkman v. Barrett Kays & Assocs., P.A., 155 N.C. App. 738, 741, 575 S.E.2d

                                                  15

           Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 15 of 21
40, 43 (2003); cf. Springer v. Joseph Schlitz Brewing Co., 510 F.2d 468, 472 (4th Cir. 1975),

plaintiffs fail to plausibly allege any violations of defendants' NPDES permit. In short, plaintiffs

raise numerous possible violations but fail to show any specific; plausible violations sufficient to

state a claim for relief.

        As for plaintiffs' claim based on an alleged violation of North Carolina's water quality

standards, plaintiffs refer g~erally to Subchapter 2L of Title 15A of the North Carolina

Administrative Code. The Subchapter 2L regulations are strict liability regulations, and therefore

do not create a standard for reasonable care. See Rudd, 982 F. Supp. at 365--66; 15A N.C. Adm.in.

Code 2L.0106, 2L.0202. It would expand North Carolina public policy to allow plaintiffs to proceed

on a negligence m se theory based on ·an alleged violation of a strict liability regulation. Cf. Time

Warner, 506 F.3d at 314. Accordingly, violation of a Subchapter 2L regulation cannot constitute

negligence m se. Cf. Hurley v. Miller, 113 N.C. App. 658, 666--67, 440 S.E.2d 286, 291 (1994),

rev'd on other grounds, 339 N.C. 601, 453 S.E.2d 861 (1995). If plaintiffs allege that violation of

the North Carolina 2B or 2H standards constitutes negligence m ~ see [D.E. 35] ,r,r 90, 92, that

claim similarly fails. See 15A N.C. Adm.in. Code 2B.0208(a), 2B.0211, 2B.0216, 2H.0105G).

Accordingly, the court grants defendants' motion to dismiss count five.

                                                  F.
        In count six, plaintiffs allege that defendants negligently discharged chemicals from the

Fayetteville Works facility [D.E. 35]   ,r,r 128-34.   Plaintiffs allege that defendants had a duty to

identify potentially harinful chemical byproduct,s oftheir operations, investigate and understand the

characteristics of the byproducts before discharging them, conduct their operations in a manner that

would not unreasonably endanger human health and the environment, investigate and remediate

environmental releases that defendants knew posed a potential risk to human health and the

                                                  16

           Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 16 of 21
environment, and warn plaintiffs of the dangers posed by chemicals discharged by defendants. See

id. ,r 130. Defendants respond that plaintiffs have failed to allege a cognizable injury and that mere

contamination alone is not sufficient to state a claim. See [D.E. 50] 24-26.

       Under North Carolina law, "[n]egligence is the failure to exercise proper care in the

performance of a legal duty which the defendant owed the plaintiff under the circumstances

surrounding them." Dunning, 272 N.C. at 725, 158 S.E.2d at 895. To state an actionable claim, a

plaintiffmust allege that (1) defendant owed to plaintiff a legal duty, (2) defendant breached its legal

duty, and (3) defendant's breach proximately caused plaintiff's injury. See Fussell v. N.C. Farm

BureauMut. Ins. Co., 364 N.C. 222,226,695 S.E.2d 437,440 (2010); Whisnant, 204 N.C. App. at

93-94, 693 S.E.2d at 156.

       As for duty, defendants owed to plaintiff a duty to exercise ordinary care. See Fussell, 364

N .C. at 226, 695 S.E.2d at 440. "The duty of ordinary care is no more than a duty to act reasonably."

ML, 695 S.E.2d at 440. Plaintiffs have plausibly alleged that defendants failed to act reasonably in

discharging chemicals from the Fayetteville Works facility. In addition, plaintiffs have plausibly

alleged injury as a result of defendants' discharge of chemicals from the Fayetteville Works facility.

As for proximate cause, defendants may only be held liable for injuries ''that were reasonably

foreseeable and avoidable through the exercise of due care." Id., 695 S.E.2d at 440. Plaintiffs have

plausibly alleged that defendants could reasonably foresee that plaintiffs' property would be harmed

by discharging chemicals from the Fayetteville Works facility. Accordingly, the court denies

defendants' motion to dismiss count six.

                                                  G.

       In count seven, plaintiffs allege that defendants' negligent failure to warn caused injuries to

plaintiffs' properties [D.E. 35] ,r,r 135-38. Defendants respond that they owe a duty to warn in

                                                  17

          Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 17 of 21
limited circumstances, none of which apply here. See [D.E. SO] 26.

       North Carolina law recognizes a limited duty to warn. Landowners owe to lawful visitors

on their land a duty of reasonable care, which includes a duty to warn of hidden or nonobvious

dangers. See Nelson v. Freeland, 349 N.C. 615, 631, 507 S.E.2d 882, 892 (1998); Burnham v. S &

L Sawmill, Inc., 229 N.C. App. 334, 340, 749 S.E.2d 75, 80 (2013); Fox v. PGML, LLC, 228 N.C.

App. 28, 31, 744 S.E.2d 483, 485 (2013); Martishius v. Carolco Studios, Inc., 142 N.C. App. 216,

223, 542 S.E.2d 303, 308 (2001); cf. Branks v. Kem, 320 N.C. 621, 624, 359 S.E.2d 780, 782

(1987), abrogated on other grounds by Nelson v. Freeland, 349 N.C. 615, 507 S.E.2d 882 (1998).

In the context of products liability claims, manufacturers and sellers of products owe to potential

claimants a duty to provide adequate warning or instruction concerning the products. See N.C. Gen.

Stat. § 99B-S; Evans v. Evans, 153 N.C. App. 54, 57-58, 569 S.E.2d 303, 305--06 (2002); Yates v.

Ford Motor Co., No. S:12-CV-752-FL, 2015 WL 2189774, at *2-3 (E.D.N.C. May 11, 2015)

(unpublished); Ziglar v. E. I. du Pont de Nemours & Co., 53 N.C. App. 147, 152, 155,280 S.E.2d

S10,S14,S16(1981i

       Plaintiffs have not plausibly alleged a premises liability claim. Moreover, plaintiffs have not

plausibly alleged that defendants owed them a duty to warn based on defendants' status as

manufacturers. Accordingly, the court grants defendants' motion to dismiss count seven.

                                                 H.
       In count eight, plaintiffs allege that defendants negligently manufactured PFASs at the

Fayetteville Works facility [D.E. 35]   ff   139--42. ''The general rule concerning manufacturer

negligence" is that a manufacturer may be held liable if, in manufacturing a product, the

manufacturer failed to exercise due care such that "the product's proper use would involve an

unreasonable risk of harm to those using it for the purpose [for which] it was manufactured."

                                                 18

          Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 18 of 21
Cockerham v. Ward, 44N.C. App. 615, 618-19, 262 S.E.2d651, 654(1980); see Red Hill Hosiery

Mill, Inc. v. MagneTe~ Inc., 138 N.C. App. 70, 74-75, 530 S.E.2d 321, 325-26 (2000); Durkee v.

C.H.Robinson Worldwide.Inc., 76SF. Supp.2d 742,748 (W.D.N.C.2011),aff'dsubnom.,Durkee

v. Geologic Sols.,Inc., 502F.App'x326 (4th.Cir. 2013) (percuriam) (unpublished). Plaintiffs have

not plausibly alleged a products liability claim or that defendants, as manufacturers, owed to

plaintiffs any duty of care. Plaintiffs have not been injured, if at all, from the use of defendants'

products. Accordingly, the court grants defendants' motion to dismiss count eight

                                                 I.

       In count nine, plaintiffs allege interference with their riparian rights [D.E. 35] ff 143-47.

Even assuming that North Carolina law recognizes a separate claim for interference with riparian

rights, see Biddix, 76 N.C. App. at 35, 331 S.E.2d at 721, plaintiffs have not plausibly alleged that

defendants interfered with their riparian rights. Accordingly, the court grants defendants' motion

to dismiss count nine.

                                                 J.
       In count ten, plaintiffs request punitive damages [D.E. 35] 148-50. "[A] claim for punitive

damages is not a stand-alone claim." Funderburk v. JPMorgan Chase Rank N.A., 241 N.C. App.

415,425,775 S.E.2d 1, 8 (2015). Accordingly, the court grants defendants' motion to dismiss count

ten.

                                                IV.

       Alternatively, defendants argue that this court should stay this matter based on the primary

jurisdiction doctrine. See [D.E. SO] 27-32. The primary jurisdiction doctrine is "a doctrine

specifically applicable to claims properly cognizable in court that contain some issue within the

special competence of an administrative agency." Reiter v. Cooper, 507 U.S. 258,268 (1993); see

                                                 19

          Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 19 of 21
Longo v. Trojan Horse Ltd., 992 F. Supp. 2d 612, 616 (E.D.N.C. 2014). The doctrine ''is designed

to coordinate administrative and judicial decision-making by taking advantage of agency expertise

and referring issues of fact not within the conventional experience ofjudges or cases which require

theexerciseofadministrativediscretion." Envtl. Tech. Council v. Sierra Club, 98F.3d 774, 789(4th

Cir. 1996); see Reiter, 507 U.S. at 268; Smith v. Clark/Smoot/Russell, 796 F.3d 424, 431-32 (4th

Cir. 2015). Defendants argue that this court should stay this matter until North Carolina's

Department ofEnvironmental Quality has resolved its inquiry into GenX and the Fayetteville Works

facility. See [D.E. 50] 27-32.

       In deciding whether to apply the primary jurisdiction doctrine, a court may consider factors

such as "(1) whether the question at issue is within the conventional experience ofJwiges or is within

the agency's particular field of expertise; (2) whether the question at issue is particularly within the

agency's discretion; (3) whether there exists a substantial danger of inconsistent rulings; and (4)

whether a prior application to the agency has been made." Longo, 992 F. Supp. 2d at 617; see Nat'l

Commc'ns Ass'Jb Inc. v. Am. Tel. & Tel. Co., 46 F.3d 220, 222-23 (2d Cir. 1995). The court finds

that none of the factors weigh in favor of staying this matter. Accordingly, the court denies

defendants' request to stay the proceedings pursuant to the primary jurisdiction doctrine.

                                                  V.
       In sum, the court enters this order to explain why the court GRANTED IN PART and

DENIED IN PART defendants' motion to dismiss the Master Complaint, DENIED defendants'

motion to stay, and GRANTED defendants' motion to strike plaintiffs' Notices to Conform [D.E.

49]. The court DISMISSES WITIIOUT PREJUDICE counts one, four, five, seven, eight, nine, and

ten.




                                                  20

          Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 20 of 21
SO ORDERED. This _Jj_ day of April 2019.



                                           JSC.DEVERill
                                           United States District Judge




                                  21

  Case 7:17-cv-00195-D Document 72 Filed 04/19/19 Page 21 of 21
